Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2004

Jones v. Toyota Mtr Sales USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1397




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Jones v. Toyota Mtr Sales USA" (2004). 2004 Decisions. Paper 921.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/921


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                  NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                 ____________

                                                   03-1397
                                                ____________

                                            ANTHONY JONES,
                                                     Appellant

                                                        v.

                                             TOYOTA MOTOR
                                             SALES USA, INC.

                                                ___________

                                      Appeal from the Final Order
                                 Of the Honorable Bruce W. Kauffman
                                  USDC, ED of PA, Entered 01/10/03
                                         Granting Defendant’s
                                    Motion for Summary Judgment
                                    (Civil Action No. 01-CV-4187)
                                             ___________

                          Submitted Under Third Circuit LAR 34.1(a) (1993)
                                        December 2, 2003

                  Before: SLOVITER, ALITO and FRIEDMAN,* Circuit Judges

                                           (Filed March 22, 2004)

                                        OPINION OF THE COURT

FRIEDMAN, Circuit Judge.

                                                        I




*
    Daniel M. Friedman, United States Senior Circuit Judge for the Federal Circuit, sitting by designation.



                                                                   1
       The appellant Anthony Jones, a postal employee, filed suit in a Pennsylvania state

court, which the defendant removed to federal court on the ground of diversity, alleging a

product liability crashworthiness claim involving an injury he suffered at work while

operating a machine manufactured by the appellee Toyota Motor Sales, U.S.A., Inc.

[“Toyota”]. Under the crashworthiness theory, the defect in the product does not itself

cause the accident, but instead increases the severity of the injury suffered.

       According to the complaint, Jones, as part of his work, “was operating a

defectively designed Tow Motor 35 manufactured by the defendant, the steering column

of which spun out of control, forcefully striking the plaintiff in his chest and causing him

to collide with a steel support beam in the facility, propelling him from the equipment to

the ground and causing him to suffer serious injuries.” As the district court pointed out,

“the sole defect which Plaintiff asserts in this products liability action is the lack of

operator restraints,” i.e., equipment that would have prevented the operator of the

machine from being ejected.

       During discovery, however, Jones apparently changed his theory of what

happened, and the district court described his contention as follows:            “during his

operation of the towmotor, it took off, spun clockwise out of control, and struck a

perpendicular pole in the workplace, thus hurling him out of the machine and causing him

to strike his chest against the pole.”

       The district court’s scheduling order required Jones “to produce expert reports” by

a specified date. In response to Toyota’s interrogatories, Jones “stated that he ‘does not

expect to call any liability expert witnesses.’”

                                                       2
       The district court granted Toyota’s motion for summary judgment.          The court

stated that under Pennsylvania law, to prevail under a crashworthiness theory:


             [A] plaintiff must prove three elements: “First, the plaintiff
             must demonstrate that the design of the vehicle was defective
             and that when the design was made, an alternative, safer,
             practicable design existed. Second, the plaintiff must show
             what injuries, if any, the plaintiff would have received had the
             alternative safer design been used. Third, the plaintiff must
             prove what injuries were attributable to the defective design.”
             [citation omitted]
             `
       Although Jones contended that “the concept of providing a belt or restraint to a

bilateral open-sided machine is not beyond the comprehension of ordinary lay persons,”

the court concluded that “[w]ithout expert testimony, a jury would be left to speculate

over the design features of Plaintiff’s hypothetical operator restraint system, how that

restraint system would have performed in a dynamic collision scenario, and whether such

a restraint system would have lessened the injuries that Plaintiff would have suffered

from the impact with the workplace pole. Such engineering, medical, and biomechanical

analysis is not within the know-how of the ordinary layperson, and thus requires expert

evidence.”

                                            II

       Under “Pennsylvania products liability law,” which “controls” this diversity case,

Padillas v. Stork-Gamco, Inc., 186 F.3d 412, 414 (3d Cir. 1999), a crashworthiness

products liability case requires the plaintiff to establish the three elements the district

court specified. Colville v. Crown Equip. Corp., 809 A.2d 916, 922-23 (Pa. Super. Ct.

2002). As this court has explained, “[u]nlike orthodox products liability . . . litigation,

                                                     3
crashworthy or second collision cases impugning the design of a [product] require a

highly refined and almost invariably difficult presentation of proof in three aspects.”

Huddell v. Levin, 537 F.2d 726, 737 (3d Cir. 1976). It there further pointed out “[w]here

the issue concerns a product’s design, . . . it would seem that expert opinion is the only

available method to establish defectiveness, at least where the design is not patently

defective.” Id. at 736.

       The district court cited Pennsylvania cases indicating that, at least where the

design issues are beyond the ordinary comprehension of layman, expert testimony is

required to assist the jury in performing the function. Here, as noted, the district court

rejected Jones’ contention that “the concept of providing a belt or restraint to a bilateral

open-sided machine is not beyond the comprehension of ordinary lay persons,” because

the question was not that simple and would require an “engineering, medical, and

biomechanical analysis [that] is not within the know-how of the ordinary layperson, and

thus requires expert evidence.”

       The need for Jones to present expert testimony was particularly great because

Toyota’s motion for summary judgment included affidavits of two engineering experts.

One engineer explained in considerable detail “why generally operator ‘restraints’ on a

tow tractor do not make good engineering sense and . . . would not add to the overall

safety of such a tow tractor,” and pointed out flaws in Jones’ theory. The other engineer

explained why the “tow tractor is not defective in design because of ‘lack of restraints.’

To the best of [his] knowledge, no manufacturer of ITA Class III products in the world



                                                      4
has operator ‘restraints,’ and no design or safety standard calls for operator ‘restraints’ on

such tow tractors. The concept is not a safe one from a design standpoint.”

       In response to the motion, Jones did not submit any answering affidavit or

documentation. He filed only a four-page “memorandum of law contra” the motion, in

which he argued that expert evidence was not required because the questions the jury

would have to decide were within its comprehension.

       In short, the district court correctly concluded that Jones’ failure to produce expert

evidence relating to the three crashworthiness factors was fatal to his case, and properly

granted summary judgment in favor of Toyota.

       The judgment of the district court is affirmed.




                                                         5